          Case 1:13-cr-00271-LTS Document 1028 Filed 12/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 13-CR-271-LTS

RASHIN LINDSEY,                                                       ORDER

                 Defendant.

-------------------------------------------------------x

                 The Court has received Defendant Rashin Lindsey’s pro se letter dated November

16, 2020, reporting that the Court and the Government have the wrong address on file for him,

and requesting that the Court mail him a copy of the Government’s October 30, 2020, opposition

(Docket Entry No. 1004) to his pending motion for compassionate release. (Docket Entry No.

995.) 1 Mr. Lindsey also seeks an extension of time to file a reply in support of his motion, in

light of his not having received the Government’s opposition, and of ongoing restrictions to his

access to his facility’s law library, as a result of the COVID-19 pandemic.

                 According to online records of the Bureau of Prisons (“BOP”) and Defendant’s

November 16, 2020, letter, he is currently in custody at the United States Penitentiary (“USP”)

Canaan, in Pennsylvania. Mr. Lindsey lists his return address as “Rashin Linsey, #68444-054

Unit F-1, USP Canaan, P.O. Box 300, Waymart, PA 18472.” The BOP directs mail intended for

inmates of USP Canaan to be mailed to (1) USP Canaan, U.S. Penitentiary, Smart

Communications, P.O. Box 30, Pinellas Park, FL 33781 (for inmates at the USP), or (2) USP

Canaan, U.S. Penitentiary, Satellite Camp, P.O. Box 200, Waymart, PA 18472 (for inmates at

the USP’s Satellite Camp). BOP, USP Canaan, https://www.bop.gov/locations/institutions/caa/


1
        The Government’s opposition indicated it was mailed to Defendant, but did not list his
        address.


LINDSEY - ORD RE NOV 16 LTR.DOCX                           VERSION DECEMBER 2, 2020                1
        Case 1:13-cr-00271-LTS Document 1028 Filed 12/02/20 Page 2 of 2




(last visited December 2, 2020). The Court mailed a copy of its October 16, 2020, scheduling

order to the Satellite Camp address. Mr. Lindsey reports that he is not at the Satellite Camp,

though he acknowledges receipt of the Court’s October 16, 2020, scheduling order.

               The Government is directed to immediately mail copies of its opposition papers

(Docket Entry No. 1004) to Mr. Lindsey at the return address provided in his letter and at the

two addresses listed on the BOP’s website, and to file proof of such service. Mr. Lindsey’s

deadline to file a reply in support of his motion for compassionate release is extended to

January 4, 2021.

               Chambers will mail a copy of this order to Mr. Lindsey.

       SO ORDERED.

Dated: New York, New York
       December 2, 2020
                                                             _/s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge
Copies mailed to:


 Rashin Lindsey                    Rashin Lindsey                  Rashin Lindsey
 Reg. No. 68444-054                Reg. No. 68444-054              Reg. No. 68444-054
 Unit F-1                          USP Canaan                      USP Canaan
 USP Canaan                        U.S. Penitentiary               U.S. Penitentiary
 P.O. Box 300                      Satellite Camp                  Smart Communications
 Waymart, PA 18472                 P.O. Box 200                    P.O. Box 30
                                   Waymart, PA 18472               Pinellas Park, FL 33781




LINDSEY - ORD RE NOV 16 LTR.DOCX                 VERSION DECEMBER 2, 2020                        2
